﻿210.	 Mr. President, your unanimous election to preside over this new session of the General Assembly is a token of recognition of your qualities as a diplomat, your competence in international affairs, and of the zeal and interest that you have always shown in your participation in dealing with the complex problems that confront our Organization. Thus, I wish my first words before this General Assembly to go beyond the mere ritualistic dictates of the usual courtesy, and serve to pay the tribute of my delegation to one who for so long has been an honour to his country, to Latin America and to the United Nations itself.
211.	This election, futhermore, fills us with personal satisfaction, since we know of the great affection that Mr. Benites — the man of the Pacific — feels for the land of the River Plate, where he served for so long and left the indelible mark of his friendship and his brilliant work. I whole-heartedly trust that success will continue to crown your endeavours in the delicate duties that you have assumed, and I am happy to assure you of the full cooperation of my delegation in your important task.
212.	I am vested with the representation of a Government that is the result of the express will of a people that has recently, and by an overwhelming majority, endorsed the three banners of social justice, economic independence and political sovereignty. That firm determination bespeaks the irreversible commitment to eliminate for all time the socio-political systems of dependency.
213.	My country is going through an unprecedented historic period whose starting point lies in the union of all Argentineans around the objective of national liberation. By means of the effective exercise of representative democracy, the Government and the people of Argentina have set out, at one and together, on the road that is to lead us to the establishment of a social order in which man may fulfil himself wholly, safeguarded by law against any form of exploitation. His rights and aspirations to a happy life will thus merge with those of the community.
214.	All have a place in this great undertaking, from those who resolutely embrace the cause of justicialismo to those who advocate other tendencies, but who, in an atmosphere of peace and legality, are ready to be partners in the common effort.
215.	Argentina is fully aware that respect for the plurality of ideas and obedience to the popular will are indispensable conditions in which to build a community organized on the basis of solid and lasting values.
216.	In this spirit, my Government has decided to carry out a peaceful revolution — one that will profoundly change the Argentine society in order to meet the desires for justice and liberation that imbue our people.
217.	This new orientation which guides the Argentine Government within our borders is also projected beyond
them and will govern our conduct within the framework of our international relations.
218.	Our foreign thoughts, when crossing our borders, must be directed first of all to our own Latin America. We are convinced that in the future, we shall have to unite our forces and our resources in order to confront the difficulties that lie in wait for any who seek to ensure their freedom of action in a world beset by new imperialist threats. That convergence of efforts must logically start with those of us that possess the most obviously similar characteristics; and despite their powerful national personalities, our countries of Latin America do, in fact, possess a significant and real highest common denominator.
219.	Since the very dawn of our emancipation we have been divided by varied outside interests in order that they might more easily obtain supplies of the raw materials so necessary for the progress of more advanced societies. I am most disturbed to have to state here that that quest for profit has not been abandoned and that certain power centres —  Governments and multinational corporations — still have their sights set on the vast region which our countries make up.
220.	For that reason, now more than ever, union is a categorical imperative today. We must labour without flagging with one idea in mind: a single and indissoluble Latin America. We know that that cannot be achieved overnight, but we also know that if that is not our aim the end result will be an even greater splintering and thus a weakening that will render us unable to defend ourselves against any form of ambition on the part of foreign Powers.
221.	Each must play his vital role in this process. It was in Latin America itself that the legal principle of the sovereign equality of States gained the fullest respect, but unfortunately that very principle has far too often been set aside. On the strength of mature awareness we can today reaffirm that all the States of Latin America must contribute to the common cause on a footing of absolute parity.
222.	We share similar needs and identical hopes. Nor are the obstacles to our progress different, We are all players in the same drama: that of living with searing needs unsatisfied in a continent flowing with resources. Thus it is hard to imagine individual solutions, unless we are ready to make do with mere palliatives. Faced by common problems, our solutions must be general and for the whole and framed by the ideas of international social justice to which all the peoples meeting here aspire.
223.	Very possibly some country may alone manage a beginning of liberation. But it can never secure it if it is isolated from the rest. That is why we see the process of Latin American liberation as a joint undertaking intended to benefit all.
224.	No ideological barrier must be allowed to prevail over motives sprung from the very roots of our peoples. We can assume our role in world affairs only through pluralist understanding and union.
225.	There can be no doubt that we are heading towards an international system possessing continental features, and
to reach our goal we must fulfil our responsibilities with faith and optimism and by bringing to bear all the energies and reserves of the Latin American people. It is only thus that we shall all together approach our target, which has been defined for us by our common origin and an inevitable historical imperative. On this road we are prepared to cooperate with those who understand our yearnings and desires and wish to make their open and sincere contribution to the building of a politically, economically and socially just continent.
226.	Our concern over the future of Latin America fits squarely within the wider concept of the third world.
227.	We are deeply convinced that the peoples of Africa, Asia and Latin America are basically facing the same problems.
228.	"Nations rich or poor"; "developed or developing countries"; "advanced or backward nations"; "the haves and the have-nots" — all are similar ways of disguising a single, crude and dramatic reality: domination or dependency.
229.	But to shatter that alternative and obtain more just and equitable conditions the third world does possess a powerful instrument — solidarity. Numerically we are many, and we are imbued with principles that arm us with unchallengeable moral strength. But we must counteract our own lack of individual power by bringing to bear the vitality of our unity.
230.	That process is already under way. It must now be extended and consolidated in all fields. But the struggle is not and will not be simple. Powerful interests will continue to fan futile divisions and to create artificial antagonisms.
231.	It would be paradoxical for our countries to lose their united stand precisely at the time when the great Powers are strengthening their understandings to preserve their privileges.
232.	To think exclusively in terms of individual interests would be to open the way to the designs of those who oppose our progress. It would be even worse to conspire against the common interest, preservation of which is our sole guarantee of survival as truly independent States.
233.	The profound changes taking place in the political, economic and social structures of nations point, to the threshold of a new stage in the development of mankind.
234.	To be worthy of the evolution that is altering the concept of modern life to its very foundations, we must muster all our energies to create the kind of society that our national, regional and cultural idiosyncrasies require, rejecting the foreign patterns foisted on us from outside, which are nothing but the refurbished attempts of certain Powers to fulfil their own desires of economic or ideological domination.
235.	That possibility was foreseen by the leader of justicialismo, Lieutenant-General Juan Peron, when, three decades ahead of today's reality, he defined the humanistic and revolutionary doctrine of the "third position", which,
apart from depicting a special plan for the organization of the Argentine community, represented the first open confrontation on an international level of the imperialisms of the left and of the right.
236.	Fortunately, today, a number of nations share this viewpoint, and proof was clearly given at the historic meeting recently held in Algiers, the Fourth Conference of Heads of State and Government of Non-Aligned Countries, where the non-aligned nations reiterated their unwavering determination to continue and to strengthen that movement, based on principles that are very comparable to those of the "third position".
237.	The Government of the people of Argentina did not want to remain outside that undertaking which constitutes one of the greatest joint movements for liberation, cooperation and solidarity of this century. And so it brought the Argentine Republic into the movement of the non-aligned nations as a full member, and pledged all its efforts to contribute to the triumph of its objectives.
238.	This is a good opportunity to reiterate our appreciation for the warm welcome given and the many signs of friendship shown to the Argentine delegation on the occasion of its admission to the movement. We should also like to place on record our thanks for the unanimous understanding and support shown on a number of questions which my country raised for examination by that great gathering.
239.	In the field of shared natural resources and the human environment, to which my country attaches special importance, that support was particularly significant. Guided by noble motives of solidarity and co-operation, while it reaffirmed the principle of sovereignty over nations' own natural resources, the Conference recognized the principle of solidarity and of co-ordinated and joint action in the exploitation and use of the natural resources shared by two or more States. Thus the Algiers Declaration  sets forth the principle that co-operation between countries in the exploitation of their common resources shall be on the basis of a system of information and prior consultation, all within the framework of the normal relations existing between the States concerned.
240.	The spirit of Algiers led also to the establishment of the rights of the coastal State to the exploitation of the natural resources of its seas and the protection of other related interests to a distance of 200 miles. For the first time, a group composed of the majority of the international community has proclaimed this important root of an agreement, which is in turn complemented by the recognition of the need to legislate on the regime of the continental shelf beyond the 200-mile limit in accordance with existing international law.
241.	In Algiers, Argentina felt it was among brothers. But even more, it felt that it was understood, and in turn felt that it understood, in their diversity, the aspirations of all the other non-aligned nations. And yet, above even that, Argentina felt that it was a partner in an integrating current that was destined to change the future of the world.
242. But, to conclude these pleasant reminiscences, may I publicly express our thanks to the Government and the people of Algeria for the generous hospitality they showed us and for their untiring efforts to ensure the success of that outstanding Conference.
,243. The bipolar world, which was the main characteristic of the last decades, ceased to exist with the appearance of new centres of power in Europe and Asia. The agreements recently concluded among the great Powers are further positive elements that have contributed greatly to clarifying the world picture. We were among the first to welcome those events that put an end once and for all to the cold war, charged as it was with so many threats to mankind, and mark the beginning of a new and constructive era in the life of peoples. Convergence and co-operation among those who until yesterday had seemed irreconcilable antagonists are doubtless an indispensable condition for the reduction of tensions in the world.
244.	However, for the atmosphere of peace to be stable and to benefit all, this convergence must not be achieved behind the backs or at the expense of the other countries. World opinion today could not tolerate it if, under the guise of a sound policy of detente, the great Powers were to be hammering out an up-to-date version of Yalta — in other words, if they were readying themselves for a new distribution of spheres of influence over which to wield their respective hegemonies.
245.	The third world cannot be left out when the great Powers adopt their decisions, for those decisions must, obviously, affect it either directly or indirectly. In order to clarify the doubts and disquiet felt by many Governments it is essential to allow them to play their true role in the search for solutions to various problems.
246.	And this participation can best be played out within the United Nations. But it must be a United Nations that is revitalized and strengthened in order fully to carry out its noble and worthy objectives. It is an irrefutable fact that the body created in 1945 does not meet the needs of the present day. And this can be clearly understood from the excellent introduction to the report of the Secretary-General on the work of the Organization submitted by the Secretary-General. This outstanding document also makes clear that the Organization can be improved in many of its aspects, so that it may achieve, in the words of Mr. Waldheim, "a potential unmatched by any human institution which has existed before".
247.	Personally, we consider that very soon it will be necessary to make certain changes in order to achieve a true democratization that will be more consonant with its growing universality. Among others, there is the basic change of eliminating the privileges that the five great Powers assumed in San Francisco.
248.	This desire to democratize and update the Organization is particularly timely when the German Democratic Republic and the Federal Republic of Germany have just joined our ranks — surely a significant event that is a source of satisfaction to those of us who have always advocated the universality of the United Nations.
249.	We most cordially welcome the two representatives of the German people, with whom we are tied by a deep and traditional friendship. I also wish to welcome among us the Commonwealth of the Bahamas, a new independent State that is now added to our Latin American family.
250.	We have asserted that we are now entering on a stage of international relations that is lit with the sign of cooperation and understanding. We are gratified at the promising atmosphere thus engendered and would hope that it might be extended to all corners of the earth. Yet we are very much afraid that the continuation of certain existing conflicts may jeopardize the encouraging prospects before us.
251.	Our first concern is over the continued existence of anachronistic colonial issues that still upset world peace. The situation is particularly serious in the African continent where, in some areas, colonial oppression at its worst is still being practised. The eradication of colonialism — to use Mr. Waldheim's words again — is "painfully slow" [ibid., p. 4].
252.	In the Territories under Portuguese domination, the obstinacy of the colonial Power has created an arena for a harsh war — gestated over many years because of the unyielding attitude of those possessing the duty to assist those peoples to achieve their destiny of independence and sovereign integration in the community of nations.
253.	This same picture is seen in Southern Rhodesia and in Namibia, where the minorities refuse to yield to the legitimate rights of the subjected peoples.
254.	At a time when man is working under the sign of a spirit of liberation, the peoples of those Territories must be guaranteed the unconditional exercise of their right to self-determination in order to put an end to a cruelly anachronistic situation, whose anti-historic subsistence is an affront to the very essence of all human beings.
255.	The practices of apartheid in southern Africa add one of the most reprehensible aspects to colonialism: that of an inhuman racism that is obsolete and yet has been raised to the level of an institution. In this way the Government of South Africa is showing utter contempt for the most basic human rights that this world Organization has advocated since its very inception.
256.	The doctrine of justicialismo of my Government, interpreting the deepest essence of the Argentine community, most vehemently rejects any type of discrimination which, although always unacceptable, becomes inconceivable when made the official policy of the State, to the detriment of the majority of the population.
257.	The Argentine Government sympathizes with all the millions of victims of apartheid and with those who fight to eradicate it. We shall take every appropriate opportunity to give proof of our will to co-operate actively in the international effort to put an end to such a situation.
258.	Our concern ranges over the entire gamut of colonial situations that still persist in the world and overshadow relations among States. Within this context, the attention of the Argentine Republic is centred on the question of the Malvinas Islands.
259.	In a note addressed to the Secretary-General by the Argentine Government on 15 August 1973 [A/9121 and Corr.11, we described the prevailing state of the question and the stagnation in which the matter finds itself due to the stand adopted by the British Government on the negotiations urged by General Assembly resolution 2065 (XX) between the Argentine Republic and the United Kingdom of Great Britain and Northern Ireland, in order that they might settle the dispute between our two countries over the sovereignty of the islands. Those negotiations, for whose renewal we have always been ready, must take into account the special nature of the problem and the unique characteristics of the issue which make it impossible for generalizations or for analogies to be invoked.
260.	When a country sees its territorial integrity dismembered by an act of pure aggression typically imperialist in style, when the authorities of a Territory first, and then the population itself, are ousted and the State to which the Territory belongs has never at any moment accepted that usurpation, then it becomes impossible for anyone to tolerate the subsistence, at a time when the United Nations is in full spate, of a remnant of the nineteenth century power-politics as typical as is that of the Malvinas Islands.
261.	No one is unaware of the subterfuge indulged in to pretend to consolidate the colonial aggression by evicting the original population and replacing them by others brought in by the imperialist Power. The tragic experience of the past and what is today taking place in southern Africa and the Middle East are present-day examples of those reprehensible practices,
262.	It is thus paradoxical for the Government of the United Kingdom, after its criticisms of resolution 1514 (XV), which spelt the culmination of the process of the elimination of colonialism, today to invoke it in part and with ulterior motives, for no other purpose than to support one of the many episodes of colonial expansion of that country.
263.	Despite the obstacles that the United Kingdom may try to place in the road to the decolonization of the Malvinas Islands, our position towards the population of the islands has not varied and is always fully consonant with the decisions of the United Nations. The interests of the persons at present inhabiting the islands will be fully taken into account, according to the spirit and the letter of General Assembly resolution 2065 (XX), as well as of the recent resolution unanimously adopted by the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples on 21 August 1973 [see A/9023/Rev.l, chap. XXVII, sect. E], The Argentine Government has already given valid proof of its policy by means of a series of measures that ease the communications and contribute to the welfare of the settlers on the Islands, and reiterates, from this rostrum, its desire to give wide and adequate guarantees for the interests of those settlers once the islands have been returned to the national heritage of the Argentine Republic.
264.	My country has adhered — and continues to adhere —  to the path of negotiation with the occupying Power, but is forced to state that the procedure cannot be indefinitely
prolonged, thus serving as a means of maintaining the present situation. If the negative stance of the United Kingdom leads us into a stalemate, the Argentine Government will be forced to re-examine the policy which thus far has been based on goodwill and on respect for the principles of the Charter and of the resolutions of our Organization. If that be the case, it will be up to the United Nations to determine the way in which the terms of resolution 2065 (XX) have been vitiated due to the lack of real willingness on the part of one of the parties to negotiate.
265.	Once again it is my duty to state that the Argentine Government and people, more at one in this than ever before, will not retreat in their determination to recover that part of our national territory that was wrested from us in an act of imperialism by the United Kingdom, an act that history has condemned. The survival of such a situation at this stage of the twentieth century, when the process of decolonization is reaching its end, is both inexplicable and indefensible. To put an end to such an intolerable anachronism is a matter that brooks no delay, and it can be achieved only through the full restoration of the islands to the land from which they were torn and of which they are and always will be an integral part.
266.	Another source of concern to us is the continuation of the crisis in the Middle East, which continues to be the most serious threat to international peace and security.
267.	We believe it to be indispensable that, within the next few months, and in connexion with the visit of the Secretary-General to the countries in the region, efforts should be redoubled to solve this delicate question. We have often stated before, and reiterate now, that in this case time is not the best ally for a peaceful settlement.
268.	On the contrary, the lack of a solution to a conflict can at any moment generate frustration that may, in turn, light the fuse of a new armed conflict.
269.	We have stated and reaffirmed our conviction that Security Council resolution 242 (1967) offers the best means of an honourable settlement for both parties. We continue to hold that same view. Yet, quite frankly and impartially, we believe that Israel must understand that the balance that that resolution advocated cannot be achieved while the Arab territories are still occupied by force.
270.	Seven years after the adoption of that resolution, it is not a matter of trying further to interpret its meaning or to analyse its terms, it is a question of opting between establishing the just and lasting peace it advocates or maintaining an unyielding stand which, sooner or later, must lead to another armed confrontation.
271.	We trust that common sense will prevail. And common sense clearly indicates that it is far better to achieve today an agreement acceptable to all parties than to count on indefinitely retaining the fruits of a military conquest.
272.	During the debate on the important question of Korea, the Argentine delegation will make known its views in detail. However, I do feel constrained to state in advance that we shall not support any resolution of this Assembly
which, directly or indirectly, may affect the territorial integrity of that country or that may deprive the Korean people of its right to self-determination — in other words, to decide on its destiny for itself and without any form of outside interference.
273.	I could not conclude my statement without reaffirming our faith in the permanent values of man, our hopes for the establishment of a just human society and our determination to work with dedication so that the United Nations will be able to play its role today on the road to the universalist world of tomorrow.